               Case 1:20-cv-01254-MN Document 5-17 Filed 10/02/20 Page 1 of 4 PageID #: 1485

    To: Rajan, Kinshuk[rajan@pjtpartners.com]
    Cc: Monti, Vince[Monti@pjtpartners.com]; Kim, Harold[KimH@pjtpartners.corn]
    From: Baluzy, Jon[jbaluzy@alixpartners.com]
    Sent: Fri 5/15/2020 2:38:34 PM Central Standard Time
    Subject: [External] RE: Project Wood DIP Counterproposal


      It's a gross to net issue. We've actually been seeing a reversal these past couple weeks and we're going to have a $20M receipt week this week.

     Another way to think about it was AR went up $53M in Q1.$21M ($35M booked less $14M collected) of that was DA, so $32M was the remainder. Effectively,
     sales ex-DA were ahead of collections by $32M by the end of March; this is what we mean by a trough. Ex-DA revenue was basically on Plan for Q1 so using
     the LRP for a forecasting assumption I think is sti l l valid.

     Our actuals were persistently unfavorable to forecast as it's super difficult to predict when that's going to happen. We're better now (not perfect), but only
     with the benefit of experience. From what we now know, if sales were soft 60-75 days ago, but are strong at present, you're going to have a bad time. This is
     because past weak gross receipts are being offset by high current discounts on strong sale; leading to low collections.

      Happy to hop on the phone and chat through it. We've definitely punished ourselves a bit getting a handle on the dynamics.

     Jon Baluzy

     AlixPartners alixpartners.com [alixpartners.coml M +1 (347) 291-6927


     From: Rajan, Kinshuk <rajan@pjtpartners.com>
     Sent: Friday, May 15, 2020 3:08 PM
     To: Baluzy, Jon <jbaluzy@alixpartners.com>
     Cc: Monti, Vince <Monti@pjtpartners.com>, Kim, Harold <KimH@pjtpartners.com>
     Subject: RE: Project Wood DIP Counterproposal

      Looping in Harold.

     From: Rajan, Kinshuk
     Sent: Friday, May 15, 2020 2:51 PM
     To:'Baluzy, Jon <ibaluzy@alixpartners.com>
     Cc: Monti, Vince <Monti@pjtpartners.com>
     Subject: RE: Project Wood DIP Counterproposal

      We'l l see what problems they come up with this time...

     One question on the receipts analysis. It looks like there's been a persistent negative variance to receipts vs. forecast (bigger in the first one, but fairly
     consistent sizing after that). Given the forecasts are based on LRP and we've mostly been close to plan, that seems odd right? Do you have any idea what
     might be going on there and if it's something we may see reversing if it's a working capital or gross-to-net issue?

     From: Baluzy, Jon <ibaluzy@alixpartners.com>
     Sent: Friday, May 15, 2020 1:16 PM
     To: Matt Guill <matt.guill@greenhill.com>; Kim, Harold <KimH@pjtpartners.com>, Neil Augustine <neiLaugustine@greenhi ll.com>
     Cc: Buschmann, Mark <Buschmann@pjtpartners.com>, Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>;
     Rajan, Kinshuk <rajan@pjtpartners.com>, Monti, Vince <Monti@pjtpartners.com>
     Subject: [External] RE: Project Wood DIP Counterproposal

      Matt — Please find an updated analysis attached. Responding to your questions:

           1. DA— In the attached for the minimum liquidity analysis, we stripped DA receipts out of our Actuals and Forecasts to show an adjusted cash number
           for each that we run our comparisons against. The most recent forecasts had all future DA receipts risk adjusted out anyway and we've labelled those as
           such.
           2. And 3: KERP & Accelerated 2020 Bonus Payment —I think you're talking about or exec retention payments as well as updated 2020 retention plan. Our
           1/17 and 1/31 forecasts did not reflect these updated plans, but al l forecasts subsequently did.



      Looking both the receipts and min liquidity analysis, our main problem weeks were WE 4/5 and WE 4/12 —the second and third weeks of a three week
      receipts trough.

     Please let me know if you have any questions. Happy to chat through it.

     Jon

     Jon Baluzy

     AlixPartners alixpartners.com [alixpartners.coml M +1 (347) 291-6927


     From: Matt Guill <matt.guill@greenhill.com>
     Sent: Friday, May 15, 2020 10:19 AM




Confidential                                                                                                                                 Debtors_Prod_00051353
                Case 1:20-cv-01254-MN Document 5-17 Filed 10/02/20 Page 2 of 4 PageID #: 1486
     To: Baluzy, Jon <ibaluzy@alixpartners.com>; Kim, Harold <KimH@pjtpartners.com>; Neil Augustine <neil.augustine@greenhill.com>
     Cc: Buschmann, Mark <Buschmann@pjtpartners.com>; Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>;
     Rajan, Kinshuk <rajan@pjtpartners.com>; Monti, Vince <Monti@pjtpartners.com>
     Subject: Re: Project Wood DIP Counterproposal

     Jon, thanks for sending. Could you please help us better understand how much of the liquidity misses are driven by:

              1. DA
              2. KERP
              3. Accelerated 2020 bonus payments



      We want to make sure we understand how those (or other irregular items we may be missing) items are impacting the requested cushion on the
      liquidity variance.

     Thanks,
     Matt


     From: Baluzy, Jon <ibaluzy@alixpartners.com>
     Sent: Thursday, May 14, 2020 10:59 PM
     To: Kim, Harold <KimH@pjtpartners.com>; Neil Augustine <neil.augustine@greenhi ll.com>; Matt Guill <matt.guill@greenhill.com>
     Cc: Buschmann, Mark <Buschmann@pjtpartners.com>; Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>;
     Rajan, Kinshuk <rajan@pjtpartners.com>; Monti, Vince <Monti@pjtpartners.com>
     Subject: RE: Project Wood DIP Counterproposal

     [EXTERNAL]


      A l l —Please see attached for an analysis showing our historical actual vs forecast performance on a cumulative basis for each forecast we've issued this year.
              • For the receipts analysis, we have several weeks over 25% variance and that even occurs for more than 1 week for some of the forecasts. The receipts
              toughs (like the ones we experienced in March and April) are due to the timing of gross to net deductions, which in turn are driven by levels of current
              sales versus past sales, and wholesaler inventory levels and pul l-through. This combination of factors makes them difficult to predict. They can also last
              for 2-3 consecutive weeks (as is what happened in March and April).
              • For liquidity we have many weeks that are off by more than 20% and that in relation to cash balances that are much higher than where we stand
              today.



     Our proposal:
          • Receipts = 30% permitted variance on a cumulative basis
          • Minimum liquidity = permitted variance greater of 30% or $10 mil lion



      Don't hesitate to reach out if you have any questions or comments,

      Best,

     Jon

     Jon Baluzy

     AlixPartners alixpartners.com [alixpartners.comj M +1 (347) 291-6927


         Original Appointment
     From: Kim, Harold <KimH@pjtpartners.com>
     Sent: Thursday, May 14, 2020 6:01 PM
     To: Kim, Harold; Neil Augustine; Matt Guil l; Baluzy, Jon
     Cc: Buschmann, Mark; Orlofsky, David; Kocovski, William; Rajan, Kinshuk; Monti, Vince
     Subject: Project Wood DIP Counterproposal
     When: Thursday, May 14, 2020 9:00 PM-9:30 PM (UTC-05:00) Eastern Time (US & Canada).
     Where:844-728-7581„2916877#




     From: Neil Augustine <neil.augustine@greenhill.com>
     Sent: Thursday, May 14, 2020 4:10 PM
     To: Kim, Harold <KimH@pjtpartners.com>; Matt Guil l <matt.guill@greenhi ll.com>
     Cc: Buschmann, Mark <Buschmann@pjtpartners.com>; Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>;
     Rajan, Kinshuk <rajan@pjtpartners.com>; Monti, Vince <Monti@pjtpartners.com>
     Subject: [External] Re: Project Wood DIP Counterproposal

     I'm tied up until 9.




Confidential                                                                                                                                  Debtors_Prod_00051354
               Case 1:20-cv-01254-MN Document 5-17 Filed 10/02/20 Page 3 of 4 PageID #: 1487
     Not sure why the escrow concept is a non-starter.

     We've used it multiple times.

     Neil

     Get Outlook for OS [aka.ms]


     From: Kim, Harold <KimH@oftpartners.com>
     Sent: Thursday, May 14, 2020 3:51:24 PM
     To: Neil Augustine <neil.augustine@greenhill.com>, Matt Guil l <matt.guill@greenhi ll.com>
     Cc: Buschmann, Mark <Buschmann@oftpartners.com>, Orlofsky, David <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>;
     Rajan, Kinshuk <rajan@oftpartners.com>i, Monti, Vince <Monti@oftpartners.com>
     Subject: FW: Project Wood DIP Counterproposal

     [EXTERNAL]


     H i Neil —are you available for a quick cal l this afternoon? There are some open issues here that we should discuss before you solicit fi nal sigiroff from your
     guys on a DIP commitment (the escrow provision for example is a non-starter).

     Thanks,
     Harold

     From: Andrew Dazzo <andrew.dazzo@greenhill.com>
     Sent: Wednesday, May 13, 2020 6:21 PM
     To: Monti, Vince <Monti@oftpartners.com>, Project Sid <ProjectSid@greenhill.com>; Greenberg, Scott J. <SGreenberg@gibsondunn.com>, Domanowski,
     Steven A. <SDomanowski@gibsondunn.com>,'Cohen, Michael J. <MCohen@gibsondunn.com>;JEvans@gibsondunn.com
     Cc: PJT_Project - Wood - Working Group <ProjectWoodWorkingGroup@oftpartners.com>,'Nash, Patrick J.' <patrick.nash@kirkland.com>;
     nicole.greenblatt@kirkland.com; Hayes, Christopher <christopher.hayes@kirkland.com>; Pesce, Gregory F. <gregory.pesce@kirkland.com>; Dobleman,
     Thomas James <thomas.dobleman@kirkland.com>,'Cruickshank, Tim' <tim.cruickshank@kirkland.com>, Latona, Dan <dan.latona@kirkland.com>; Toth, Steve
     <steve.toth@kirkland.com>;'Orlofsky, David' <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>; Baluzy, Jon
     <ibaluzy@alixpartners.com>, McGrath, Neethling <mmcgrath@alixpartners.com>
     Subject: [External] RE: Project Wood DIP Counterproposal

      A l l —Please see attached for the AHG's counter.

      Best,
      Andrew

     Andrew J. Dazzo
     Greenhill & Co., LLC
     Tel: +1(212) 389 17621 Mob: +1 (631)902 6237

     From: Monti, Vince <Monti@oftpartners.com>
     Sent: Monday, May 11, 2020 2:49 PM
     To: Project Sid <ProjectSid@greenhill.com>; Greenberg, Scott J. <SGreenberg@gibsondunn.com>, Domanowski, Steven A.
     <SDomanowski@gibsondunn.com>,'Cohen, Michael J.' <MCohen@gibsondunn.com>;JEvans@gibsondunn.com
     Cc: PJT Project Wood Working Group <ProjectWoodWorkingGroup@oftpartners.com>,'Nash, Patrick J.' <patrick.nash@kirkland.com>;
     nicole.greenblatt@kirkland.com; Hayes, Christopher <christopher.hayes@kirkland.com>; Pesce, Gregory F. <gregory.pesce@kirkland.com>; Dobleman,
     Thomas James <thomas.dobleman@kirkland.com>,'Cruickshank, Tim' <tim.cruickshank@kirkland.com>, Latona, Dan <dan.latona@kirkland.com>; Toth, Steve
     <steve.toth@kirkland.com>;'Orlofsky, David' <dorlofsky@alixpartners.com>; Kocovski, Wil liam <WKocovski@alixpartners.com>; Baluzy, Jon
     <ibaluzy@alixpartners.com>, McGrath, Neethling <mmcgrath@alixpartners.com>
     Subject: Project Wood DIP Counterproposal

     [EXTERNAL]


      Greenhil l and Gibson Dunn Teams,

     Please see attached for the Company's DIP counterproposal.

      Best,
      Vince


     Vince Monti
     PJT Partners
     280 Park Avenue I New York, NY 10017
     t. +1.212.364.5054


     This message and any attachment are confidential and may be privileged or otherwise protected from disclosure. If you are not an intended recipient of an electronic
     communication, please notify the sender immediately, delete the message and do not act upon, print, disclose, copy, retain or redistribute any portion or contents to
     any other person. Please refer to vvwvv.pjtpartners.com/email-disclaimer for important disclosures regarding this electronic communication, including information if you
     are not the intended recipient.




Confidential                                                                                                                                        Debtors_Prod_00051355
               Case 1:20-cv-01254-MN Document 5-17 Filed 10/02/20 Page 4 of 4 PageID #: 1488



     DISCLAIMER
     The information contained in this communication from the sender is confidential and may be legally privileged. It is intended solely for use
     by the intended recipient and others authorized to receive it. If you are not the intended recipient you are hereby notified that any disclosure,
     copying, distribution or taking action in reliance of the contents of this information is strictly prohibited and may be unlawful.

     If you have received this communication in error, please notify us immediately by replying to this message and deleting it from your computer.
     Link to Privacy Policy [greenhill.com]
     Greenhill & Co., LLC




     Harold Kim
     Managing Director
     PJT Partners
     280 Park Avenue I New York, NY 10017
     t. +1.212.364.3530 I m. +1.646.706.3122


      Confidential: This electronic message and al l contents contain information from the firm of AlixPartners, LLP and its affiliates which may be confidential or
     otherwise protected from disclosure. The information is intended to be for the addressee only. If you are not the addressee, any disclosure, copy,
      distribution or use of the contents of this message is prohibited. If you have received this electronic message in error, please notify us immediately at +1
     (248)358-4420 and destroy the original message and al l copies.




Confidential                                                                                                                                             Debtors_Prod_00051356
